Citation Nr: 0708355	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-23 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of L4-L5 with 
residual pain and paresthesia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for vitiligo. 

3.  Entitlement to an initial, compensable disability rating 
for residuals of dislocated right long finger. 

4.  Entitlement to an initial, compensable disability rating 
for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served for more than twenty years on active duty 
from February 1982 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the RO that, in part, 
granted service connection for degenerative disc disease of 
L4-L5 with residual pain and paresthesia, and for vitiligo-
each evaluated as 10 percent disabling effective March 2002; 
and granted service connection for residuals of dislocated 
right long finger, and for allergic rhinitis-each evaluated 
as 0 percent (noncompensably) disabling effective March 2002.  
The veteran timely appealed for higher initial disability 
ratings.

The issue of an initial disability rating in excess of 10 
percent for degenerative disc disease of L4-L5 with residual 
pain and paresthesia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from March 1, 2002, the veteran's vitiligo 
has been productive of lesions of depigmentation affecting 
his scalp, scrotum, and lower extremities, and affecting less 
than 20 to 40 percent of his entire body or exposed surface, 
and not involving systemic therapy; extensive lesions, 
constant exudation, or marked disfigurement are not shown.

2.  For the period from March 1, 2002, through May 16, 2006, 
the veteran's residuals of dislocated right long finger have 
been manifested by a mild flexion deformity of the right 
interphalangeal joint with mild incomplete closure of the 
fist; amputation is not shown, and there is no showing of any 
limitation of motion of any other digits or of interference 
with overall functioning of the hand.   

3.  For the period from May 17, 2006, the veteran's residuals 
of dislocated right long finger have been manifested by no 
limitation of motion, and the ability to bring the tip of the 
finger to within two inches of the proximal transverse crease 
of the palm; amputation is not shown, and there is no showing 
of any limitation of motion of any other digits or of 
interference with overall functioning of the hand.   

4.  For the period from March 1, 2002, the veteran's allergic 
rhinitis has been manifested by subjective complaints of 
interference with breathing, no polyps, and with less than 50 
percent obstruction of each nostril. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for vitiligo for the period from March 1, 2002, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic 
Codes 7806 (2002 & 2006), 7823 (2006).

2.  For the period from March 1, 2002, through May 16, 2006, 
the criteria for an initial disability rating of 10 percent 
for residuals of dislocated right long finger have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71, 4.71a, 
Diagnostic Code 5226 (2002).

3.  For the period from May 17, 2006, the criteria for a 
compensable disability rating for residuals of dislocated 
right long finger have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 
4.27, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71, 4.71a, Diagnostic 
Code 5226 (2002 & 2006).

4.  The criteria for a compensable disability rating for 
allergic rhinitis, for the period from May 17, 2006, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6522 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2003 and March 2006 letters, the RO notified the 
veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that each of 
the veteran's claims was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  The Board finds no prejudice to the 
veteran in proceeding with a denial of each of the claims, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection, as well as the 
applicable rating criteria for increased disability ratings. 
The claims denied obviously do not entail the setting of a 
new disability rating or an effective date.  For any claim 
that is granted, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Vitiligo

The RO has evaluated the service-connected vitiligo under 
38 C.F.R. § 4.118, Diagnostic Codes 7806-7823, as initially 
10 percent disabling.  While a hyphenated diagnostic code 
generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 
and 4.27), here, the RO has considered both diagnostic codes, 
alternatively.  

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2006)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).

Pursuant to former Diagnostic Code 7806 for eczema, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, vitiligo is to be rated under 
38 C.F.R. § 4.118, Diagnostic Code 7823.  A 10 percent rating 
is warranted if exposed areas are affected.  A noncompensable 
rating is warranted if no exposed areas are affected.  
38 C.F.R. § 4.118, Diagnostic Code 7823 (2006).

Pursuant to revised Diagnostic Code 7806 for eczema, a 10 
percent rating is assigned where at least five percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

Although the veteran contends that his vitiligo is more 
severe than currently rated, the objective evidence does not 
support a disability rating in excess of 10 percent.  

The veteran's medical history reflects a long-standing 
depigmentation of the skin.  Examination in January 2002 
revealed pale areas of depigmentation at the mid hairline of 
the scalp, the scrotum, and the lower extremities.  In May 
2006, the examiner noted white hypopigmentation below each 
knee, on the scrotum, and on his scalp at the forehead.  All 
of the lesions were non-tender and superficial, and involved 
approximately one percent of exposed body surface area and 
one-to-two percent of his body surface area.  Records reflect 
neither atrophy of the skin, nor any change in skin texture.  
The veteran has also denied any systemic symptoms associated 
with the lesions.

The Board notes that the veteran is already assigned the 
maximum rating under Diagnostic Code 7823.  The only 
applicable code allowing for a rating greater than 10 percent 
is Diagnostic Code 7806.

Despite the veteran's contention that his vitiligo has 
worsened, the objective medical evidence, consisting of two 
VA examinations, does not show extensive lesions, ulceration, 
constant exudation, or marked disfigurement.  Nor is there 
any objective evidence that 20 to 40 percent of the veteran's 
entire body or exposed areas are affected, or that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for treatment; there is no evidence of any 
pain on examination associated with vitiligo.

In this case, the veteran's vitiligo is manifested primarily 
by lesions on approximately one percent of exposed surface 
areas. These symptoms do not meet the criteria for a 
disability rating in excess of 10 percent under either the 
former or revised rating criteria.

B.    Residuals of Dislocated Right Long Finger

The RO has evaluated the service-connected residuals of 
dislocated right long finger under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5226-5227, as initially 0 percent 
(noncompensably) disabling.  

During the course of this appeal, VA revised the criteria for 
evaluation of finger disabilities, effective on August 26, 
2002.  67 Fed. Reg. 48784 (July 26, 2002) (codified at 
38 C.F.R. § 4.71a (2006)).  As noted above, the revised 
rating criteria are not applicable to the period prior to 
their effective date, while VA must consider the 
applicability of the revised and former versions of the 
rating criteria for the period after the effective date of 
the change.  Kuzma, 341 F.3d at 1327 (Fed. Cir. 2003); 
DeSousa, 10 Vet. App. at 467 (1997); VAOPGCPREC 7-2003; 69 
Fed. Reg. 25,179 (2004).

A 10 percent evaluation is warranted for favorable and 
unfavorable ankylosis of the middle finger of both the major 
and minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (in 
effect prior to August 26, 2002).

The ability to flex the tip of the finger to within two 
inches of the transverse fold of the palm would be considered 
favorable ankylosis.  Inability to bring the finger to within 
two inches of the palm is considered unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5223, Note (a).

The report of the January 2002 VA examination reflects a mild 
flexion deformity of the right interphalangeal joint with 
mild incomplete closure of the fist.  X-rays were normal.

During the May 2006 VA examination, the veteran reported that 
he initially had some soreness and stiffness with his 
dislocated right middle finger, but that this had improved.  
Residuals have not cause him any functional impairment or 
pain, and have not affected his usual daily activities or 
employment.  The range of motion of the metacarpal phalangeal 
joint was to 90 degrees without pain, and the range of motion 
of the proximal interphalangeal joint was to 100 degrees 
without pain.  The range of motion of the distal 
interphalangeal joint was to 90 degrees without pain.  The 
examiner noted that the dislocation at the proximal 
interphalangeal joint of the right middle finger had 
resolved, and was not causing any functional impairment.

The evidence shows that, prior to the May 2006 VA 
examination, there was a mild flexion deformity with mild 
incomplete closure of the fist.  Under the former rating 
criteria, the evidence approximates the criteria for an 
initial 10 percent disability rating under Diagnostic Code 
5226 as favorable ankylosis for the period from March 1, 
2002, through May 16, 2006.

Given the recent findings at the May 17, 2006 VA examination 
that the residuals have resolved, and that there is no 
limitation of motion of the right middle finger and no 
functional impairment, the Board finds that, from May 17, 
2006, the evidence fails to meet the criteria for a 
compensable disability rating under former Diagnostic Code 
5226.  Hence, staged rating, pursuant to Fenderson, is 
applicable.

Nor does the evidence show that the service-connected 
residuals of dislocated right long finger may be evaluated at 
any time as extremely unfavorable ankylosis and on the basis 
of amputation, so as to warrant a higher evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5227, Note.
 
The weight of the evidence is against an evaluation of more 
than 10 percent under the former rating criteria for the 
period from March 1, 2002, through May 16, 2002; and against 
a compensable disability evaluation from May 17, 2006.

The question now becomes whether the veteran is entitled to a 
higher disability rating under the revised rating criteria.

Effective from August 26, 2002, Diagnostic Code 5226 provides 
an evaluation of 10 percent for favorable and unfavorable 
ankylosis of the long (middle) finger of both the major and 
minor hand. The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted, and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand. 38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2006).

Under the revised criteria, for the long finger (digit III), 
zero degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand. The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads. Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."

The revised criteria also provide evaluations for limitation 
of motion of fingers. For the long finger, a 10 percent 
evaluation is provided for limitation of motion, with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5229 (2006).

The evidence shows that the veteran could bring the tip of 
the finger to within two inches of the proximal transverse 
crease of the palm.  Under the revised rating criteria, no 
more than a noncompensable disability rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5226.  Nor is there any 
showing of limitation of motion of any other digits or of 
interference with overall functioning of the hand.  

Again, a rating on the basis of amputation is not warranted 
under the new rating criteria.  

The weight of the evidence is thus against the grant of any 
higher disability rating under the new rating criteria.

C.  Allergic Rhinitis

The RO has evaluated the service-connected allergic rhinitis 
under 38 C.F.R. § 4.97, Diagnostic Codes 6599-6522, as 
initially 0 percent (noncompensably) disabling.

Under Diagnostic Code 6522, a 10 percent disability rating is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2006).

During a January 2002 VA examination, the veteran complained 
of a hay fever-like allergy problem during the pollen season 
which he treated symptomatically.  Examination of the nose, 
sinus, mouth and throat was clear.

Records show that the veteran was prescribed allergy medicine 
and a nasal spray in January 2003.

During a May 2006 VA examination, the veteran reported having 
rhinitis with nasal congestion, diffuse pruritus, and coryza.  
He reported that his symptoms were constant and not seasonal, 
and that they have been gradually worsening over the years.  
In August 2005, the veteran began taking allergy shots either 
on a weekly or bi-weekly basis.  The veteran still reported 
nasal congestion, causing interference with breathing through 
his nose.

The report of a July 2006 VA examination revealed no signs of 
nasal polyps or obstruction.  The veteran was able to breathe 
freely through each nostril, when the opposite nostril was 
closed by the examiner.  The veteran reportedly could no 
longer do yard work without becoming symptomatic.

Here, there have been no findings of greater than 50-percent 
obstruction of the nasal passages, or of polyps at any time 
to warrant a compensable disability rating under Diagnostic 
Code 6522.  The veteran's allergic rhinitis has not 
approximated the criteria for a compensable disability rating 
under any applicable diagnostic code.

G.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any economic impact from his service-connected disabilities, 
and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial disability rating in excess of 10 percent for 
vitiligo is denied.

An initial disability evaluation of 10 percent for the 
veteran's residuals of dislocated right long finger, for the 
period from March 1, 2002, to May 16, 2006, is granted.

A compensable disability evaluation for the veteran's 
residuals of dislocated right long finger, for the period 
from May 16, 2006, is denied.

An initial, compensable disability rating for allergic 
rhinitis is denied.


REMAND

The veteran contends that the service-connected degenerative 
disc disease of L4-L5 with residual pain and paresthesia is 
more severe than currently rated, and warrants a higher 
initial disability rating.

Under current rating criteria, the veteran's degenerative 
disc disease of L4-L5 with residual pain and paresthesia can 
be evaluated on the basis of its orthopedic and neurological 
manifestations.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), 38 C.F.R. § 4.71a (2006).

A computed tomography of the veteran's lumbar spine in 
February 2003 showed a herniated disc with a bulge at L4-L5 
impinging on the nerve root.  Several outpatient treatment 
records reflect radiating pain to the lower extremities.  The 
veteran has not been afforded a VA neurological examination.  
The record shows that the veteran underwent a VA examination 
in May 2006.  This examination contained some neurological 
findings, but not all of the information needed to evaluate 
his claim.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
degenerative disc disease of L4-L5 with 
residual pain and paresthesia since May 
2006.  After securing the necessary 
release, obtain these records.

2.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service connected degenerative disc 
disease of L4-L5 with residual pain and 
paresthesia.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
examiner(s), and the report of the 
examination(s) or addendum should note 
review of the claims folder.  

The examiner should identify all current 
neurological symptoms associated with the 
veteran's lumbar spine disability.  The 
examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine disability.  If pain on motion is 
present, the examiner should indicate at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; and whether there is any 
abnormal spine contour (such as 
scoliosis, reverse lordosis, or abnormal 
kyphosis).

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

3.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a copy of any 
notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected degenerative 
disc disease of L4-L5 with residual pain 
and paresthesia. 

5.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case (SSOC) before the 
claims file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).    




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


